DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 3, 7, and 9 are objected to because of the following informalities:  
In Claim 1, Line 10, “the head including a recess” should read “the body including a recess”.
In Claim 3, Lines 3-4, “inserting the first end portion of the head into the cavity of the head” should read “inserting the first end portion of the body into the cavity of the head”.
In Claim 7, Line 11, “the head including a protuberance” should read “the body including a protuberance”.
In Claim 9, Lines 3-4, “inserting the first end portion of the head into the cavity of the head” should read “inserting the first end portion of the body into the cavity of the head”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1, Line 10 recites “the head including a recess”.  It is unclear if the head of the female connector should include both the protuberance and the recess and how the protuberance is positioned inside the recess if both components are included on the head. For examination purposes, it will be assumed that the body includes the recess.

Claim 7, Line 11 recites “the head including a protuberance”.  It is unclear if the head of the female connector should include both the protuberance and the recess and how the protuberance is positioned inside the recess if both components are included on the head. For examination purposes, it will be assumed that the body includes the protuberance.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
How the first end portion of the head is inserted into the cavity of the head.  For examination purposes, the limitation will be interpreted as “inserting the first end portion of the body into the cavity of the head”.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happich (WO2016053474, cited in IDS).
Regarding Claim 1, Happich teaches a method of assembling a female connector of a plug-in connector (Abstract), the method comprising:
obtaining a head of the female connector (Fig. 1-6- second part 3),
the head configured to be connected to a male connector (Figs. 5-6- second part 3 connecting to mating plug-in connector 10),
the head having a central axis (Fig. 1-6- longitudinal axis 7), an internal through passage (Figs. 1-6- channel 4), a first end portion configured to receive a male connector (Figs. 5-6- left end of second part 3 connecting to mating plug-in connector 10) and a second end portion (Figs. 5-6- right end of second part 3),
the head including a protuberance that circumscribes the central axis (Figs. 4 and 6- encircling protrusion 19);
obtaining a body of the female connector (Figs. 1-6- first part 2),
the body having an internal through passage (Fig. 1-6- longitudinal axis 7), a first end portion configured to be coupled with the second end portion of the head (Figs. 1-6- first end of first part 2 configured to be coupled to second part 3) and a second end portion configured for being attached to a pipe or hose (Figs. 1-6- connecting portion 5; Page 8, [0001]),
the body including a recess that circumscribes a part of the internal through passage of the body (Page 10, [0003]- the second part 3 also forms an encircling protrusion 19 which is accommodated in a contact manner on both sides in a complementary depression of the first part 2; Figs. 4 and 6- showing recess in first part 2 accommodating protrusion 19),
the recess including first and second radially spaced-apart sidewalls (Figs. 4 and 6- showing sidewalls forming recess in first part 2 accommodating protrusion 19);
adjoining the first end portion of the body to the second end portion of the head to place the internal through passage of each of the head and body in fluid communication with one another, and to position the protuberance inside the recess such that the protuberance is spaced apart from one or both of the first and second radially spaced-apart sidewalls (Figs. 4 and 6- showing protrusion 19 accommodated by complementary depression);
melting the protuberance so that a material from which the protuberance is made flows into the recess, the protuberance and recess being sized such that no portion of the material spills outside the recess during the melting of the protuberance (Page 3, [0001]); and
solidifying the material inside the recess (Page 3, [0001]).

Regarding Claim 3, Happich further teaches the second end portion of the head includes a cavity (Figs. 1 and 3- interior space of second part 3 where first part 2 is seated), the step of adjoining the first end portion of the body to the second end portion of the head including inserting the first end portion of the body into the cavity of the head (Figs. 1 and 3- showing first part 2 seated inside second part 3).

Regarding Claim 4, Happich further teaches a free end of the protuberance is V-shaped (Figs. 4 and 6- protrusion 19 comes to a V-shaped point).

Regarding Claims 5 and 6, Happich further teaches when the first end portion of the body and second end portion of the head are adjoined, and prior to the melting of the protuberance, a free end of the protuberance abuts a surface of the recess that is disposed between the first and second radially spaced-apart walls (Figs. 4 and 6- showing protrusion 19 abutting complementary depression).

Regarding Claim 7, Happich teaches a method of assembling a female connector of a plug-in connector (Abstract), the method comprising:
obtaining a head of the female connector (Fig. 1-6- second part 3),
the head configured to be connected to a male connector (Figs. 5-6- second part 3 connecting to mating plug-in connector 10),
the head having a central axis (Fig. 1-6- longitudinal axis 7), an internal through passage (Figs. 1-6- channel 4), a first end portion configured to receive a male connector (Figs. 5-6- left end of second part 3 connecting to mating plug-in connector 10) and a second end portion (Figs. 5-6- right end of second part 3),
the head including a recess that circumscribes the central axis (Figs. 3 and 5- complementary recess to protrusion 14); 
the recess including first and second radially spaced-apart sidewalls (Figs. 3 and 5- showing sidewalls forming recess in accommodating protrusion 14);
obtaining a body of the female connector (Figs. 1-6- first part 2),
the body having an internal through passage (Fig. 1-6- longitudinal axis 7), a first end portion configured to be coupled with the second end portion of the head (Figs. 1-6- first end of first part 2 configured to be coupled to second part 3) and a second end portion configured for being attached to a pipe or hose (Figs. 1-6- connecting portion 5; Page 8, [0001]),
the body including a protuberance that circumscribes a part of the internal through passage of the body (Figs. 3 and 5- protrusion 14),
adjoining the first end portion of the body to the second end portion of the head to place the internal through passage of each of the head and body in fluid communication with one another, and to position the protuberance inside the recess such that the protuberance is spaced apart from one or both of the first and second radially spaced-apart sidewalls (Figs. 3 and 5- showing protrusion 14 accommodated by complementary depression);
melting the protuberance so that a material from which the protuberance is made flows into the recess, the protuberance and recess being sized such that no portion of the material spills outside the recess during the melting of the protuberance (Page 3, [0001]); and
solidifying the material inside the recess (Page 3, [0001]).

Regarding Claim 9, Happich further teaches the second end portion of the head includes a cavity (Figs. 1 and 3- interior space of second part 3 where first part 2 is seated), the step of adjoining the first end portion of the body to the second end portion of the head including inserting the first end portion of the body into the cavity of the head (Figs. 1 and 3- showing first part 2 seated inside second part 3).

Regarding Claim 10, Happich further teaches a free end of the protuberance is V-shaped (Figs. 3 and 5- protrusion 14 comes to a V-shaped point).

Regarding Claims 11 and 12, Happich further teaches when the first end portion of the body and second end portion of the head are adjoined, and prior to the melting of the protuberance, a free end of the protuberance abuts a surface of the recess that is disposed between the first and second radially spaced-apart walls (Figs. 3 and 5- showing protrusion 14 abutting complementary depression).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Happich (WO2016053474, cited in IDS) in view of Bolanos et al (PGPub 2014/0078711).
Regarding Claim 2 and 8, Happich does not appear to explicitly teach the protuberance is melted using an ultrasonic welding process.
Bolanos teaches an alternative method of welding parts (Abstract) wherein ultrasonic welding is preferable to other thermoplastic bonding methods due to short weld times and ease of automation [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Happich to include ultrasonic welding as taught by Bolanos with reasonable expectation of success to shorten weld times and automate easily [0003]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        7/7/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712